-.   ,”




         OFFICE     OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




                                                  opted Ralmta Ro8olu-
                                                     -alnth am&ate 0r




           ruPwaRt’to          wah &rut*   Ro8olutlon aad mtioo, ard
~mlout   .hlt7wll       rra    tha oouartwr, th@ 8watolw mat 1R th
but. ohmbar on tha 8th da7 of satwary, 1946. Aftar     a
QuommURI obtalaod, l r a q wr t mm ma6. oi tin Oovornor that
jioaor*bl. (km@   H. Shepprb,   paBe   2




b penat    to thea his aoPllIastioas for vmrioum off~ose fillmd
br hW after ths sdjourmat     of ths Iaglrlature  in Juas 1945.
fhereupoQ the group “stood et vesv” vat11 Jsaw7      21, d46.
           The ooveraor iailed to present say aon1ast1wr.          p
1 1 or rth lrw0e.~     lppoIatws vnsobt.1ae4 r r o m   th ek o r stuJ
0s8tste,   a Qala M attempted     lwatin    eeuIon, at 5845 ?.Y.
on ~aapul 2L 1946, the nameOS mm knga urosler es a wmtmr
sad chdrun    of ths Texas uasmplo)wa f 0apsaut1oa         Oalsrllnl
for the tom   0  irIQ&    monmber  26, 1946  vss rojestsd,    &ad
the 4eontu7    3   the 8eMt. h 8 pw&d          fou vlth l wr tl-
floats to thlr sffsot.      All othvr aens VSCS OOarIrmd.
          Y6u~rdrIr uut the T8us uaomp107msatoovpsasstIoa
comlssloa w7roll   for the math of Jsnvsr7 he been prswat-
ld to you for vursats to Issue la payment thereof.    This psy-
roll our108 ths a8ms of ths Oh4lmsa, 8srr7 Bsagp Crozlor,
for thv fall month of Jsauu7.    You her, sakod the oplaloa
OS thlr &opmtmat   oa ths follovlag quoStIoas:



      ths mtloa bf the Esaati as sortlS1.d   b7 ths
      8eoretu7 oi the kastot
           2. Are JOU prohibited by law Sra aooeptlty
      th ewtlo a o fthe knete  o nI& .           ppolat-
                                     Or o slsr gls
      uat es v8lltl oa Ifs fmot
           UhIlo ths lnedlato  quostloa proseated la this rs-
wut    is vhather tha Oomptroller 18 required to lssus b VW-
r a ntinp ep ea otfuu lp p o la teo wlnr7,
                                     ’s     lt p0a.r tb ul-
tint0  question 0r th8 loylitt  of th0 retilrg oi thi kastors
                       vas rs wtod.
lt whloh ths lg p a 1 nt.o             Ii sash wstl~   -8 Ia-
nlld   ths l olatss, bwirrg a uly qrulIiIu&   holds his oiiloe
legeli  untl P rsjsoted by ths 8enste et 4 valid sssL&oa. If
tlw wssloa vas mild, then t&n lppolatoe~s rojoatloa operato
to moat* the ofiloe sad OS eouree no sslsr~ thuofor 18 su-
thOrI8ed.
          This wtlag   or tha &Mtow      vsa velld ualoss it
Plslnly ooatravvaes ths Coastltutloa of ths 8tsto   of lW88
lM rerogalsiag  that It VW l slno o r e attempt by mhosmaro-
Pr*rmatmtlns of the pooplo  to dlsaharge th0l.r ooantltutloasl
Bonorsble Oeorge B. Sheppard, psge 3


duties, Its rslidltr her baea ooa8Idorod la the light        of the
Veu-SSttiS6 pmbOip~# VhiOh ~SVS gUld*d    thr Courta    la     their
gusrdisashlp of the orgsaio lsv.

           P.uuouat   of rush plaolples  la thst the paver of
the bgI@l.StWo of TuM,      OS vhlsh ths Ssasto Is sa Iatagrsl
psrt, la vIrtusll7 sbsoluto sad Is nstrlotod      oa17 br express
or aooesssrll~ Impllod prohibitions of thm Coastitutioa.        It
IS m8Id thSt thS dtSto OoastItutloa la Sa Iastrunat       of rules
sad msxlms In ssoordsaso vith vhIoh tha othorvlso absolute
povrrs 0r soverui(prt7 must ba lxeroiad.      Psre~athrtloslly, it
me7 lw noted that   the Coagress of the Wltod    atstem dlfrws in
Its fUQOtlOQ from the Wiats LogIslAta?e Ia thst tha Fodersl
Coimtltutloa Is oas of sas8orstod povors.
           Hoosuss of this broad paver sad slso becsuw the
Isgislrtao   Is S brmwh OS tha Oovoramsat oo-ordinate vlth
the judlolor~,  the oourts vlll ladulgs the prasuaptioa thst
ths kglslstum    iatmadad no vlolstioa  OS ths OoastItutIoa sad
~111 uphold lay oi Its rots vhero thorn Is S teaSUS basis ror
so doing.   ml.    Ssmptloa, hovovvr, Is aot ooaslaslve sad
uhmana Aot of tE XagIslatvrS, or of either tbu &rut* or the
Rouse oil Roprrssat8tlves, plaLal   ooatravoaes the CoastItatIoa,
there IS a 0ompmll1agdut7 to hoIa that Aot invalid.      There is,
then, to ooasIder this meotlag of the kastors    In tba light of
the portiaant provIslcas of the Ooa8tItutIaa of Texss.
           The psople era roverslga aad In the lx e r o laof
th0i.r labmoot powrti hsvs orutml   S Oovvramsat saa dlvldwl
the pavers thonoi Into thme dlstlact dSpsrtmsat8, aSoh of
vhloh 18 ooafIdS6 to l SspSrSto bod7 of lu(lstrac~   -- thorn
vhloh are &gIslatIvm to oa.8 thosa vhioh sre Rxaoutlrs to
roothej   ud thoss vhlah S~S JvdIoISl to mothor.     Artlolr 2,
SSotLoa 1, of tbm Qoastltutloa, rftor deilalag suoh wpuste
dapsrtmsats, provldesr
           %ad ac person, or oollootloa of persons,bet-
     lag of oao of then  deput88at8,     till lerolu
     any powr proper17 lttaohod    Lo either of the
     others, oxwpt la the Iastwoes heroin oxproms-
     ly parUtted.
           This masge    Is sa IahIbItloa.  It I8 Stroag l@ag-
asge, Iateaded to prevent ou OS the uld brsaohos OS the
State Oovvranat iron tuabrtrkiag to do vhSt tha orgsala law
of the State  direotr shill or’msr bs doa~ only by sucther.
                                                                       A...   ii




 goaorsbls borga      H. %epprd,     psge 4


           Relstlog to the ooarealog of the lagirlature, aSa
 ths order o? busIaess of its regular SeSSiOS, Artiole 3, s00-
 tIca 5, of the CoastItutioa pPOtidO8:




      -7s    thereof siisll k dew&d to the Introd&
      lag of bills     rod reso~utI6a8, wtlng   upon emsr-
      mm87 lp p r o p l*tlo pa es s,sla iur nath io o a ?lr ms-
      tl9 ao fth ereoeu smo la twso fth mUonrnor a a d
      sueh emerceasY utters      as msf be submitted bt the
      Oonraor in sieolslwsuges~to          the IaglslatLre~
      pro+Ided thst emlag the sucoeedlag thIrt7 ds7s
      of the regular     seuloa of tas Lagislat ure the
      varlou8 ocsmIttees a? lsch House sballhold       hebr-
      logs to ooa8Ider sll bills sad reso1utIoas sad
      otherrttersthenpeadlagyl         and suchewrdeao7
      matters 8s mar be submitted by the Oovernpr~ pro-
      vided further that aura       the r0u0mg     8ixtr
      ds.8 the Iagiehture shsll not \~gonmushbills
      d    rosolutloas-as     -7 be then pondlagand upon
      sssh~enageas~mattersSm ru7 bo eubmlttedb7 the
      t&VOPQOr   iQ   89OOiti   ~888~8   t0   t&O   ~~i#~tUW;
      prorlded h&ever, either   House u7 otherrln de-
      termlam Its order OS busIaess b7 aa s??Irutlte
      vote of ?ou,-flithe of Its wmbershlp.”   (ma-
      phe.18 saaed)
            It vo ula l       u fra the uaderllaed portion of the
 bbore that ths Log18r tune u7 aot bs ooaveaed after sa sd-
 jouranat #lawdls except by the clovernor.            Uhea the Coastl-
 tutioa spesks, the Le~islsture osa sot on17 la~the meaner 8ad
’to th elxteaa       orlded sad the rule thmt %a lxpresnd latea-
 tloa la sa Impr ied lxclusIoan la held to be se sp llcsble to
 Doa8titutLoas as to 8trtutes (Araold v. Lsosmrd, s 7% 8.Y.
 799). It la @Ia that ‘the sr?lmatlve            presorIptIoas sad
 general srrsagemeats o? the Ooastitutloa sre . . . ?rult?ul o?
 restrrIats upoa thm t~Islstae,*          sad that “ever7 positive
 $aw$oa     aoataiar sa Upllortloa        sgslast sa7thio(l ooatrux
           (C00le~‘.     a~8tituthi8i     Llm1tst10a.; 8th ml., p.
 177) l
      Oa der   slmllsr ooastItutloPu‘l prorlsIons it hss been
 held that rhea the Legislstur~ he sdjouraed et the sxpirstIoa
 of Its term, It osaaot sgsla be lsv?ull           oslled to&her   ex-
 OSpt bx the Ooreraor.         (Dyer v. f3h~w, 28 1 PSO. 776, 139 0kI.s.
           Honorable Oeorgs 8. 8heppsrd, psge 5


           1651 8%mpsoatr Hill, 263 F+ss. 6% 126 okls.              Sgr       &eash   v.
           stat. 8amstc, 80 pao. 1031, 146 cai. 604)
                 Rowevor, the ridat 0s t& Lsglslature    to ooaveae itnlr
           is a& atrIOt the qwstloa,      but rhothor sac ~oase Osa Ooa-
           vane Vlthwt da other Is aoatrolll         kotloa 5, above,
           IadIrnkr bey’otd any doubt that the'3. lg I e lUlvsbrrooh of the
           Oorrrammnt is aapossd 0s tvo ilrtogrnl   put8   -- tha ERUH 0s
           Rsp~natatlvosmd      the k-t*    -- aad thatthetvoOombiMd
           err't&LesUlatu?r~     thd6olthsr    Ibasoambsvs     uyv~IdIt~
           o rb elalx8ept
                     # whoaoornud         aad o~~lsad    as tba or-o
           lsv of the 8tnk pr0l1&8.     Astloa on the rvwd mtters oaa
_..        be taba oal7 vhoa the 8mto     18 d     la sessloa lM dul7
           org8aleod, a   there 18 mothlag la       Ooast1tat1oa author-
           islag muoho r g e a lsstlo
                                   lraept
                                      a    rhea t&e Hour 0s Reprvnatm-
           tires ooavo~s also aad Is oJlpa.lsod as the OoastItutIoa pro-
           dAe8. fhis prorisioa a8ptiv08      th8 id08 that, for say 0s
           the purposes awed thenIa,    01th~ Xoun oaa hsve sa ladapead-
           ant nssIoa.
                        The rutho?ltJ of the aobmaor       to    ooovsna the Lo,g-
,.-
 _ _ -.                                            no tlp p euto
                                                 lo 4, aeat1oa a,--+Fwl&.;.
      ..

                       Wn    Cio vo r a oma
                                          r r a o n lx tr io r dlueef
                                                                   o so s-
                sio a s,o o a vo a th
                                   s e
                o o vo r ma t,  or 8t
                th a t should   be la pos.sessloa 0s the pabl3.s laea7,
                or lnorse      of the wovskase    a? dlsesnthsreat.
                33m mtamtim           th0we     hu    stat0 -0iri0-


                        %hoLe&lslat&      la hero truatod (&it            la In llmost
           sll 0s tbs Qoastltutloa~s nveateoa         utlales)      as    l ua ltld




           sIderat1oa to sabjssts      designated b7 the OonrMr.

                        Another ooastltutIoasl    prorIsIoa vhioh rlevs       ths
           bglslsture     am   s unit sad 01~1'17 lateads        thst both Xouses
:   .




            BonorrbleGeorge B. shopper&, pega 6


            ~~11 b0 IQ   n88iOQ     OOMUWeQtlJ IS 8sotIoa17 of Artio~              J,
            vhlsh &wovldest

                        "N0lth0rEouu shdl, without ths ooassat 0s
                   the other, adjoarafor more than three da78, nor
                   to 8a7 other plea* then that vhuo the la~lsla-
                   ture u7 k l  ltt1ry.*
                      Ooavvrself,there 18s olesr Ia?eressethstaelther
            Boun  w ooavoaevlthoutthe other under the prorIsloas0s
            Awlslo f, relntlug to ths Lsglslstln Dspsrtqa~~ao~s~hIs
            provlslosqaal:~~    b7 w   suah~exprossIoals
        .   jourar= Joti       VS DWDO~. 2hs pruhIbltIoasgsIast
            sushw our~~atvlthot the oamnat 0s the otherXoan la
            uaqud lilob. m8 n&r       8suloa 0s tb0 nvtpninth tigie-
            lstarevss terdruted by alas die sd ornament rosolrdloa vhloh
            vss adoptedb7 ths Roun of Ref ena Llns     011Jw Sl, 1945,
            sad b7 the BeMto  on June 1, 1 45. There vere no nssrvs-
            tloas Ia this resolutloaso s&opted,se la seea ?rsa its
            ~ne-m 1




                       This resolutIoalxhsuste
            or- the 7ert7-nlath Ls
            uatll It should bs 8s                        maaau dIot8t-
            ad by the OoastltutIoa-- 4hat is, by the ull0r   the Ooveraor.
            It 0-t    k  h0ld that the mental nrrv0tlooe  0s th0 kast0rs
            as lxhIblt.4 b7 their sdmsquont        .rwolutIom 011JUM     2,    1945,
            vhlsh rosolutloa~88 aot ooasurredla b7 ths llouse           of    Repro-
            8mdi~08,     t0   -0t   OS   a~   8,    1916,   h4   tbi .0rr~0t 0s
            a&flag   hide and tmgetItI~ the pl~la dtilnktoe o?~the Con-
            stItutloa.
                        ths po+lsloas 0s Art;010 15 0s fhr ooa8titutioa,
            rolatl to th0 irprO0huat povars 0s b0thbraaOh08 0s ths
            Ls@slaT ms aronot@mmaetothIs           oglaIolr,~ lstheo~w
            of ?orgu8oa   v. Maddox, (263 8.U. 888) iebtlap to rush pavers.
            f0 qwatloa    0s the OF Of th0 kgi#utUW t0 cOOWEO itSOl?
            ves Iavolvedla ths?-osss aad sert*lalyao qaestioa0s the
            ~se~s~?~ae brsash only of the Le~l@lrtwe to ooaveaeItnl?
                        .
gonorsbls Oeorgs H. shrppsrd, pge              7


          Artiole 4, aeatioo  12, of the OOllStitUtiOU 0s Texas,
s~~ios117    pro+ldes for the Oonraor~s mskiug sppolatmeats
t0 fill rsssasles ssa r0r the ooa?lrmstioa 0s his sppolatmsat8
by the 8OMtO a8 ?OiiOVS~

           %ll vassasles In 8tste f aIstrIot o??Ioes,
     exsept members0s the LeglslUvre, shsll be fin84
     aaless othervln poritled br lav, W sppslatunt
     or the Oowmsr, vhloh sppdatmsat, If msds dur-
     lag Its nssloa,   sin11 be vlth the adrlee sad ooa-
     SMt Of tUO-third8   O? thy ‘Ihut  p?OSS&    I? ISSdO
                          rsea     to   fill   suoh wuae~,
     aoml4aod to           Beute        aw*        tb   first   toa   a~~8
    -0s it8 8088i0b        I? rejeated,         wld
                                      offlOe shsll
     Iwdi8to1rbaoau tuant. ad tha oom,roorshsll.
     vithout dvby# rrbr rathir wuaatioas,   until l -
     0osfIrmstloat&se plsse




            In the natjar llasd
                              pprtbas   o? the shove, lt Is uai-
rest tbst   M   QOOtia           the 8SMtO r0r the purpon 0s
                           SOSSiOQ      0s
o o ur lmla g l    Ia tr a ts vu
                             over latoaded.    UhIle a sssslsa sad
8 reoess 0s i!IzIkamte me  watioaad,    It omaot possibly be
Iu?orred that this usul   r0r0r0m0    vu lateaded    to rathorlse
8 upsrate ud ladepeadaat nssloa.       On th mlO(Ltrary, It does
sotsaptemp&te tbs 8SMt0’8 oomtlnalngio nssloa aattitb
Oovsraor~r lppaiatmeats hers been ooa?lrmad. By Its terms,
if there la 00 00m.mtion     “during the sss8ioa    0s the 8ea8te”
the Oonraor %s~ amslat ssm othar mmrsoato fill          ths vsosass
                                       or ustll thfr next reru+r-
obvious thst the                            tZ”%      1a%tT~@
aoxt nssloa 0s tha +gIslstawe    aad tit    tbs term “the aext
wssIoa o? the knate      vu und oalr beorss      ths pO~i8iSS
VS8 d~ditig Vith a pS?tiOU~r   ?UMtiWk   Of  tht   aO(IM.
:   ’




        Eonorsble Oeorge R. Sheppsrd, page 8


        Further, it should be noted thst In the srrsngemant of the
        ~onrtltutloa this provision la found la ths article relating
        to the Exeoutlve Dspsrtaeat, rod oertslal~,  InoIdsnt8l refer-
        ~nces to the bgi8lStUW,    or either of its HOMea,  ~111 not
        operste to modify or lnlsrgs the speoiflc protIsIons of the
        preocdlng Article 3, relstlng to the LegIslstlre Depsrtment.
                   IQ the OSU of 8lffpSOK4 v. Bill (SuprS), the Supremo
        Court of Okleho8s quoted vlth spprovsl frownthe holding of
        the Court of App8sls of #au York (Court of 188t resort in
        that stste) thst “the Asuably” (oarpsrsble tomour Hour0 of
        ~sprsseatatIve8) hs8 110oonstitutioasl    entity exoept ma 8
        brsnoh of the IagIslsture, se follovsr
                    “We here shovn thst ever7 referenoe In the
             CoastltutIoa to ‘the Aswably        f8 s de?InIte sad
              8~01?10 refereaoe to it 88 one of the @houses1
            .0r   the Legislsturs.   The CoastltutIoa dOO8aot
             reoogalre say latlty under the asms of *the As-
             sembly, ( exoept thst body vhloh exist8 88 8 oon-
              stltueat brsuch of the Leglslsture.      Taere Is but
             one ASUabl~.      It Is ‘the Assembly. * It Is not
             one orgSQ.ln la respeot     to srtlole 3, (the legIs-
             lstive povIsIoa -- ours , sad Mother rhea re-
             farrod to l.n article   6, I the iapssohaeat prool-
             *ion -- ours), of the Coaitltutlon.
                   ‘Ths msre fsat   thst srtlolo   6 ooaferred upon
            the Assembly the powr of lapeschment . . . does
            not o rate se l mo tsmo r p h o sls of the nature of
            that  r oay. It Is still    *the Asseably’ sad nothing
            more.    It reaslas  s ooastltuent  brsach of the
            Leg1.lsture.     It Is not trsamfoxmed  Into safthlng
            other or dl??ereat then sa Integral psrt of the
            Iaglslature;   a bruxoh of; 01u o? Its houras~ ea-
            amed,    if you plea se, vlth the qussl judlolsl paver
            of lmpe&ohment,but still sotlag Prrely vlthla the
            orbit vhloh the Conrtltutlon has 888igWd to it, 88 s
            psrt of th8 IagIslsture,     end governed by the llrits-
            tIoas tipowe     upon the bgi8lsture.     ...
                  “Ilovhere in the State Constitution Is the body
            which ve kaow 88 ‘the Asseablyf referred to b lw
            o th e rohsrsoterlrstlon thsn 88 8the AS8Smbl7. T . . .
:   ’
        Bonormble Oaorge H. stmppua,           pgm s,



             mowherein mrtiolo 6 of           the aoaatitution (the ti-
             pmeobmnt prorl8lonr --           oura) vhlah aoarmrmmuoh
             llleged jud10lel paver,          nor In      other ertic1e
             of the ConStltutlon, IS          there toTe   r o w4 l uo r d
             or l      8llIablepermitti~ttb Woreaoo             tbavhea
             thm Ammerbl.~acts em en ecaumlw beaT, It IS ab-
             rolvod fra 0brafew0 to the berutlalent iirita-
             tIOa8 8~3 reSt?elats of the COnmtltutlon, which
             lpeOlflorll~ lP4 la ale* end ammbigoou8   l8~uag8
             r 0r 0r   to   ti   a d   w1 0   A88di~,    1   ...l



                      Icrthe lb0to (kctlon 12 of lrtlak    4, the Corhmtitu-
        tlon olaul~      o a ntemp letoth emltp p o lmtwa are
                                                          tm ~co8mu~
        vhllo the Ia lletmre Is not in w8mlo~.          ItpO~iCb8 iOr lQ-
        pointmom m r 1al.J    hold-    th4.r re#peotire orflems until thr
        nmxt.me88lotl or next lleotion, en4 there IS no tl.88 liritie-
        tion 8xpre8w6.       It 18 eBphe*188u that uaau this po*l8loll
        thm lmgimleture     oould djoora vlthout hnlag aonfir8ed en ep-
        point88 ud the Ooveraor oould laadIate1.f after lljournmmnt
        lppoilit “mm8 other perron’ rho uould hold oftloe %atll the
        twxt u 881 0&    l  bumhui 8ppolatee’m eat8 we 88 velld end
        blndlng on the 8tete before aonflrmetlon lo they ere there-
        efter.
                   :Thmroregalagoou8ldered,     itrumtbe      oonaludedthet
        ea rlepuete    8ad 0pe0leluetlllgof     the 8enetormIm note
        velid me8Oloo of the Texem Stete &lute       under the prorlmlo~m
        -of the 0onstltatlon and every attempted 0rfi6sd rat of tha
        Smnetor8 thu8 amwaled I8 a aulllt7.         It is not wathorlted
        by Artlale 4, 8eatioa 121 it ocatravewm       ktl0l.e   3, Seatlon
        51 end It 18 repugaeat to Article 3, &otloam 17 aad 40, aad
        &tlc&    5, Ikation 8, end there ue other propomitioar         sup-
        porti-   lwh 8 aonclwlon.       m   •~L~~~;~~~                Eta.
        Zhamtm to ooavetim   itselfaould bob
        pouermOS the Sxeautive Department-     in tlolatloa    oi Artlo& 2,
        aect10o 1. Xven if a 81~ die ad ourameat rfbe            qumllflmd
        (rhiah IS boubtiul), It k oertalRiJ aat pommible for oak one
        Eoam~to quallry It lrter ,lt 18 pemmedby both of them.
        FiiiWar, It Is aootrary to the pmctloe aad eaqulemceac8 of
        the hgiml&are      fa r llwmt onmhundred mrrn*

                  It la tha oplnlon of this oifiae, thenfore, that
        (1) the ComptrollerIs required to lmmuea rurwtto    pY tlm
ATTo-          GEm-tAL       03   ms

    _ - .___.-_-.    .-‘-a   -,   .~ -.   ._.__   _-.,.. .- ,.,._. _   ,-___   ,_I__.   _._..... --   .._- -, . ...--. - -~.-.   _..I. I__   .-